 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDDYSTONE RAIL COMPANY, LLC,

 

Plaintiff,

ORDER
19 Civ. 9584 (GBD)

~against-
BANK OF AMERICA, N.A. ET AL.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The initial conference scheduled for February 11, 2020 is canceled. The status conference
currently scheduled for April 7, 2020 is canceled.

This Court will hear oral argument on Plaintiffs motion to remand, (ECF No. 37), on April
7, 2020 at 10:30 a.m.
Dated: New York, New York SO ORDERED.

January 30, 2020
aig g Darr

. DANIELS
(ed s tes District Judge

 

 
